Exhibit 10.3
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS WARRANT NOR
THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO
THE REGISTERED HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT.


 

Warrant No.: 2016-_____
Date of Issuance: March __, 2016
Number of Shares: As set forth below                (subject to adjustment)

 



--------------------------------------------------------------------------------


ROOT9B TECHNOLOGIES, INC.
A Delaware Corporation
 

--------------------------------------------------------------------------------


Warrant


root9B Technologies, Inc., a Delaware corporation (the “Company”), for value
received, hereby certifies that _____________ (the “Initial Holder”), or its
registered assigns (the Initial Holder or such registered assigns shall be
referred to as the “Registered Holder”), is entitled, subject to the terms set
forth below, to purchase from the Company at any time on or after the Exercise
Date (as hereinafter defined) and on or before the Expiration Date (as
hereinafter defined), in whole or in part, the Applicable Number of Warrant
Shares (as defined below) (as adjusted from time to time pursuant to the
provisions of this Warrant) of the Company’s common stock, $0.001 par value per
share (“Common Stock”), at a per share exercise price equal to the Applicable
Exercise Price Per Share (as defined below).  The shares purchasable upon
exercise of this Warrant are sometimes hereinafter referred to as the “Warrant
Stock”.  “Exercise Date” means any date subsequent to the issuance date hereof
and prior to the Expiration Date on which the Registered Holder elects by
written notice to the Company to exercise this Warrant. “Applicable Exercise
Price Per Share” means as of any measurement time on or prior to the Expiration
Date, an amount equal to the quotient of X divided by Y, where X equals a dollar
amount equal to (A) $_____ [INSERT THE PRODUCT OF THE NUMBER OF SHARES THIS
WARRANT IS INITIALLY EXERCISABLE FOR MULTIPLIED BY $1.10] minus (B) the
aggregate amount of the Applicable Exercise Price Per Share paid to exercise
shares hereunder at all times prior to such measurement time, and Y equals the
Applicable Number of Warrant Shares that this Warrant is exercisable for as of
such measurement time. “Applicable Number of Warrant Shares” means as of the
date hereof ______ shares.  After the date hereof, the Applicable Number of
Warrant Shares shall be reduced by the number of shares of Warrant Stock issued
upon exercise of all or any part of this Warrant. In the event that the Company
issues any shares of Additional Stock (as defined below) after the date hereof
and prior to the two year anniversary of the date hereof, the Applicable Number
of Warrant Shares shall be increased by the number of shares necessary to insure
that the Ownership Percentage (as defined below) of the Registered Holder as of
immediately following the issuance of any such shares of Additional Stock, shall
remain equal to the Ownership Percentage of the Registered Holder as of
immediately prior to the issuance of any such shares of Additional Stock.  The
“Ownership Percentage” of the Registered Holder means as of the date hereof ___%
[INSERT THE QUOTIENT DERIVED BY DIVIDING THE APPLICABLE NUMBER OF WARRANT SHARES
AS OF THE DATE HEREOF BY THE FULLY DILUTED SHARES OUTSTANDING AS OF THE DATE
HEREOF] and as of any other measurement time, the quotient derived by dividing
(x) the Applicable Number of Warrant Shares as of such measurement time by (y)
the number of Fully Diluted Shares Outstanding as of such time.
 
 
 

--------------------------------------------------------------------------------

 
 
  “Fully Diluted Shares Outstanding” means as of any measurement time the sum of
(A) the total number of shares of Common Stock of the Company then outstanding
(assuming full conversion and exercise of all Convertible Securities and Options
then outstanding including under this Warrant and all other Warrants issued
pursuant to the Purchase Agreement (as defined below)) and (B) all shares of
Common Stock, Convertible Securities, restricted stock units, Options or common
stock equivalents then reserved for issuance to employees, consultants, officers
or directors of the Company pursuant to any stock incentive plan existing as of
the date hereof. “Convertible Securities” means any stock or other security
(other than Options) that is, directly or indirectly, convertible into,
exercisable or exchangeable for, or which otherwise entitles the holder thereof
to acquire, any shares of Common Stock.  “Options” means any rights, warrants or
options to subscribe for or purchase shares of Common Stock or Convertible
Securities. “Additional Stock” means shares of Common Stock, Options or
Convertible Securities other than: (i) up to 16,913,269 shares of Common Stock,
Convertible Securities, restricted stock units, Options or common stock
equivalents (subject to adjustment in the case of any stock dividend, stock
split, recapitalization or similar event) issuable to employees, consultants,
officers or directors of the Company pursuant to any stock incentive plan
existing as of the date hereof, and the issuance of Common Stock in respect of
such Convertible Securities, restricted stock units, Options or common stock
equivalents (provided that any Options for such shares of Common Stock that
expire or terminate unexercised or any shares of restricted Common Stock or
restricted stock units repurchased by the Company shall not be counted toward
such maximum number); (ii) securities (including shares of Common Stock and
common stock equivalents) issued upon the conversion or exercise of Convertible
Securities (other than securities that are covered by clause (i) above); (iii)
shares of Common Stock issuable upon exercise of this Warrant or the other
Warrants issued pursuant to the Purchase Agreement; (iv) any stock issued by
reason of a dividend, distribution, stock split, split-up or other distribution
on shares of the Common Stock or Preferred Stock, or in connection with any
other event for which an adjustment to the number of outstanding shares of
Common Stock or Preferred Stock is made or (v) any shares of Common Stock or
Convertible Securities issued to one or more strategic investors at any time
during the period between the date hereof and the one year anniversary of the
date hereof as part of a financing transaction resulting in the Company’s
receipt of aggregate gross proceeds of between $10,000,000 and $25,000,000 with
a per share issuance price of such shares of Common Stock or Convertible
Securities of at least the then Applicable Exercise Price Per Share.
 
(a) Manner of Exercise.  This Warrant may be exercised by the Registered Holder,
in whole or in part with the purchase/exercise form appended hereto as Exhibit A
(the “Notice of Exercise”) duly executed by such Registered Holder or by such
Registered Holder’s duly authorized attorney, at the principal office of the
Company, or at such other office or agency as the Company may designate in
writing, accompanied by payment in full of the Applicable Exercise Price Per
Share payable in respect of the Applicable Number of Warrant Shares to be
purchased upon such exercise.  The Applicable Exercise Price Per Share may be
paid by cash, check, or wire transfer in immediately available funds.
 
(b) Effective Time of Exercise.  Each exercise of this Warrant shall be deemed
to have been effected immediately prior to the close of business on the day on
which this Warrant shall have been surrendered to the Company as provided in
Section 1(a) above.  At such time, the person or persons in whose name or names
any certificates for Warrant Stock shall be issuable upon such exercise as
provided in Section 1(c) below shall be deemed to have become the holder or
holders of record of the Warrant Stock represented by such certificates.
 
(c) Delivery to Holder.  As soon as practicable after the exercise of this
Warrant, in whole or in part, and in any event within ten (10) calendar days
thereafter, the Company at its expense will cause to be issued in the name of,
and delivered to, the Registered Holder, or as such Registered Holder (upon
payment by such Registered Holder of any applicable transfer taxes) may direct,
certificates for Warrant Stock purchased hereunder which shall be transmitted by
the Company’s transfer agent to the Registered Holder by (i) crediting the
account of the Registered Holder’s broker with the Depository Trust Company
through its Deposit Withdrawal Agent Commission (“DWAC”) system if the Company
is then a participant in such system and either (A) there is an effective
registration statement permitting the resale of the Warrant Stock by the
Registered Holder or (B) the Warrant Stock is eligible for resale without volume
or manner-of-sale limitations pursuant to Rule 144 of the Act, as amended from
time to time, or any similar rule or regulation hereafter adopted by the SEC
having substantially the same effect as such Rule (“Rule 144”), or (ii) if the
conditions specified in (i)(A) or (i)(B) are not satisfied, by physical delivery
to the address specified by the Registered Holder in the Notice of Exercise.
 
(d) Delivery of New Warrants Upon Exercise.  If this Warrant shall have been
exercised in part, the Company shall, at the request of the Registered Holder
and upon surrender of this Warrant, at the time of delivery of the certificate
or certificates representing the Warrant Stock, deliver to the Registered Holder
a new Warrant evidencing the rights of Registered Holder to purchase the
unpurchased Warrant Stock called for by this Warrant, which new Warrant shall in
all other respects be identical with this Warrant. The Registered Holder shall
not be required to deliver the original of this Warrant in order to effect an
exercise hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Limitations on Exercise. This Warrant shall not be exercisable by the
Registered Holder to the extent (but only to the extent) that, following
exercise, the Registered Holder or any of its Affiliates would beneficially own
in excess of 9.9% (the “Maximum Percentage”) of the Outstanding Shares of Common
Stock.  No prior limitation on the number of shares of Common Stock subject to
this Warrant or the inability to exercise this Warrant pursuant to this Section
1(e) shall have any effect on the applicability of the provisions of this
Section 1(e) with respect to any subsequent determinations of the number of
shares subject to a Warrant or the exercisability hereof. For the purpose of
this Section 1(e), beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership) shall be determined in accordance with Section 13(d) of the Exchange
Act.  For clarification, the foregoing calculation of beneficial ownership shall
take into account all securities which give rise to beneficial ownership by the
Registered Holder or its Affiliates of such Common Stock under such rules and
regulations and not solely this Warrant. The provisions of this Section 1(e)
shall be implemented in a manner otherwise than in strict conformity with the
terms of this Section 1(e) in order to correct this Section 1(e) or any portion
hereof which may be defective or inconsistent with the intended Maximum
Percentage beneficial ownership limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such Maximum
Percentage limitation. The limitations contained in this Section 1(e) shall
apply to a successor holder of this Warrant.  “Affiliate” means, with respect to
any Person, any other Person that, directly or indirectly through one or more
intermediaries, Controls, is controlled by or is under common control with such
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.  With respect to the Registered Holder, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager of such Registered Holder will be deemed to be an Affiliate of such
Registered Holder.  “Person” means any individual, firm, corporation,
partnership, limited liability company, joint venture, association, joint stock
company, trust, unincorporated organization or government or any agency or
political subdivision thereof, or other entity of any kind and includes any
successor (by merger or otherwise) of such entity.   “Outstanding Shares of
Common Stock” means, as of any particular measurement time, the sum of (i) the
total number of outstanding shares of Common Stock of the Company as of such
time, and (ii) the total number of shares of Common Stock which Registered
Holder has the right to acquire beneficial ownership of within sixty days of
such measurement time (to the extent not included in (i)), including but not
limited to any right to acquire shares of Common Stock through the exercise of
any option, warrant or right (including this Warrant) or through the conversion
of another security.  “Exchange Act” means the Securities Exchange Act of 1934,
as amended, and the rules and regulations of the Securities and Exchange
Commission thereunder.
 
(f) Cashless Exercise.
 
(i) At any time after the date hereof, the Registered Holder may, in lieu of
exercising or converting this Warrant pursuant to the terms of Section 1(a),
elect to exchange this Warrant pursuant to this Section 1(f) (a “Cashless
Exercise”), in whole or in part (except as to a fractional share), at any time
and from time to time during normal business hours on any Business Day on or
prior to the Expiration Date, by (i) delivering to the Company a Notice of
Exercise, duly executed by the Registered Holder, specifying the number of
shares of Warrant Stock (without giving effect to any adjustment thereto) to be
issued to the Registered Holder as a result of such exchange, and (ii)
surrendering this Warrant to the Company, properly endorsed by the Registered
Holder (or if the Warrant has been destroyed, stolen or has otherwise been
misplaced, by delivering to the Company an affidavit of loss duly executed by
the Registered Holder), and the Registered Holder shall thereupon be entitled to
receive the number of shares of Warrant Stock equal to the product of (A) the
number of shares of Warrant Stock issuable upon exercise of the Warrant (or, if
only a portion of such Warrant is being exercised, issuable upon the exercise of
such portion), determined as provided in Section 1(a), and (B) a fraction, the
numerator of which is the Market Price per share of Common Stock at the time of
such exercise minus the Applicable Exercise Price Per Share in effect at the
time of such exercise, and the denominator of which is the Market Price per
share of Common Stock at the time of such exercise, such number of shares so
issuable upon such exchange to be rounded up or down to the nearest whole number
of shares of Common Stock.  “Business Day” means any day other than a Saturday,
Sunday or a day on which commercial banking institutions in New York, New York
are authorized or required by law or executive order to be closed.  “Market
Price” of any security means the value determined in accordance with the
following provisions: (i) if such security is listed on a national securities
exchange registered under the Exchange Act, a price equal to the average of the
closing sales prices for such security on such exchange for each day during the
twenty (20) consecutive trading days immediately preceding the date in question;
(ii) if not so listed, and such security is quoted in the over the counter
market as reported by the OTC Bulletin Board (“OTC BB”), a price equal to the
average of the closing price on the OTC BB on each day during the twenty (20)
consecutive trading days immediately preceding the date in question; and (iii)
if not so listed as set forth in (i) or (ii) above and such security is quoted
in the over-the-counter market as reported on the “pink sheets” on OTC Pink (or
any similar organization or agency succeeding to its functions of reporting
prices), a price equal to the average bid price on each day during the twenty
(20) consecutive trading days immediately preceding the date in question.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) The “exchange” of this Warrant pursuant to this Section 1(f) is intended to
qualify as a recapitalization within the meaning of Section 368(a)(1)(E) of the
Internal Revenue Code of 1986, as amended.
 
(iii) For all purposes of this Warrant (other than this Section 1(f)), any
reference herein to the “exercise” of such Warrant shall be deemed to include a
reference to the exchange of such Warrant into Common Stock in accordance with
the terms of this Section 1(f).
 
2. Adjustments.
 
(a) Stock Splits and Dividends. .  If outstanding shares of the Company’s Common
Stock shall be subdivided into a greater number of shares or a dividend in
Common Stock shall be paid in respect of Common Stock, then the Applicable
Exercise Price Per Share in effect immediately prior to such subdivision or at
the record date of such dividend shall simultaneously with the effectiveness of
such subdivision or immediately after the record date of such dividend be
proportionately reduced.  If outstanding shares of Common Stock shall be
combined into a smaller number of shares, then the Applicable Exercise Price Per
Share in effect immediately prior to such combination shall, simultaneously with
the effectiveness of such combination, be proportionately increased.  When any
adjustment is required to be made in the Applicable Exercise Price Per Share,
the Applicable Number of Warrant Shares purchasable upon the exercise of this
Warrant shall be changed to the number determined by dividing (i) an amount
equal to the number of shares issuable upon the exercise of this Warrant
immediately prior to such adjustment, multiplied by the Applicable Exercise
Price Per Share in effect immediately prior to such adjustment, by (ii) the
Applicable Exercise Price Per Share in effect immediately after such adjustment.
 
(b) Reclassification, Etc.  In case of any reclassification or change of the
outstanding securities of the Company or of any reorganization of the Company
(or any other corporation the stock or securities of which are at the time
receivable upon the exercise of this Warrant) or any similar corporate
reorganization on or after the date hereof (a “Transaction”), then, as a
condition of the consummation of the Transaction, lawful, enforceable and
adequate provision shall be made so that the Registered Holder shall be entitled
to elect by written notice to the Company to receive (i) a new warrant in form
and substance similar to, and in exchange for, its Warrant to purchase all or a
portion of such securities or other property, or (ii) upon exercise of its
Warrant at any time on or after the consummation of the Transaction, in lieu of
the shares of Common Stock issuable upon such exercise prior to such
consummation, the securities or other property (including cash) to which the
Registered Holder would have been entitled upon consummation of the Transaction
if the Registered Holder had exercised its Warrant(s) immediately prior thereto
(subject to adjustments from and after the consummation date as nearly
equivalent as possible to the adjustments provided for in this Section 2). The
Company will not affect any Transaction unless prior to the consummation thereof
each corporation or other entity (other than the Company) which may be required
to deliver any new warrant, securities or other property as provided herein
shall assume, by written instrument delivered to such Registered Holder, the
obligation to deliver to the Registered Holder such new warrant, securities or
other property as in accordance with the foregoing provisions the Registered
Holder may be entitled to receive. The foregoing provisions of this Section 2(a)
shall similarly apply to successive Transactions.
 
(b)      Adjustment Certificate.  When any adjustment is required to be made in
the Applicable Number of Warrant Shares or the Applicable Exercise Price Per
Share hereunder, the Company shall promptly mail to the Registered Holder a
certificate setting forth (i) a brief statement of the facts requiring such
adjustment, (ii) the Applicable Exercise Price Per Share after such adjustment
and (iii) the kind and amount of stock or other securities or property into
which this Warrant shall be exercisable after such adjustment.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Transfers.
 
(a) Unregistered Security
 
1. .  Each Registered Holder acknowledges that this Warrant and the shares of
Warrant Stock issuable hereunder have not been registered under the Securities
Act of 1933, as amended (the “Act”), and agrees not to sell, pledge, distribute,
offer for sale, transfer or otherwise dispose of this Warrant or any Warrant
Stock issued upon its exercise in the absence of (i) an effective registration
statement under the Act as to this Warrant or such Warrant Stock and
registration or qualification of this Warrant or such Warrant Stock under any
applicable U.S. federal or state securities law then in effect or (ii) an
opinion of counsel, reasonably satisfactory to the Company, that such
registration or qualification is not required.  Each certificate or other
instrument for Warrant Stock issued upon the exercise of this Warrant shall bear
a legend substantially to the foregoing effect.


(b) Transferability.  Subject to the provisions of Section 3(a) hereof, this
Warrant and all rights hereunder are transferable, in whole or in part, upon
surrender of the Warrant with a properly executed assignment (in the form of
Exhibit B hereto) at the principal office of the Company. The Company shall,
upon receipt of a transfer notice and appropriate documentation, register any
transfer on the Company’s warrant register; provided, however, that the Company
may require, as a condition to such transfer, an opinion reasonably satisfactory
to the Company that said transfer does not require registration pursuant to one
or more exemptions provided under the Act.
 
(c) Warrant Register.  The Company will maintain a register containing the names
and addresses of the Registered Holders of this Warrant.  Until any transfer of
this Warrant is made in the warrant register, the Company may treat the
Registered Holder of this Warrant as the absolute owner hereof for all purposes;
provided, however, that if this Warrant is properly assigned in blank, the
Company may (but shall not be required to) treat the bearer hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.  Any Registered Holder may change such Registered Holder’s address as
shown on the warrant register by written notice to the Company requesting such
change.
 
4.           No Impairment.  The Company will not, by amendment of its charter
or through reorganization, consolidation, merger, dissolution, sale of assets or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of the holder of
this Warrant against impairment. Notwithstanding any other provision of this
Agreement to the contrary (including by way of implication), the Company (a)
will not increase the par value of any shares of Common Stock receivable on the
exercise of any Warrant above the amount payable therefor on such exercise and
(b) will take all such action as may be necessary or appropriate so that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock on the exercise of any Warrant. The Company covenants and agrees
that it shall not, without the prior written consent of the Registered Holder,
enter into or agree to become subject to any term, condition, provision or
agreement that would restrict in any material way the performance of the
Company’s obligations under this Agreement. The Company represents to each
Holder that the Company is not subject to or bound by any such term, condition,
provision or agreement as of the date hereof. The Company further covenants and
agrees that it shall not, without the prior written consent of the Registered
Holder, which shall not be unreasonably withheld, conditioned or delayed, take
any action or agree to take any action that would cause or result in or could
reasonably be expected to cause or result in any Qualified Purchaser (as defined
in that certain Amended and Restated Securities Purchase Agreement of even date
herewith, pursuant to which this Warrant was issued (the “Purchase Agreement”))
beneficially owning more than the Maximum Percentage of the Outstanding Shares
of Common Stock. As used herein the term “Outstanding Shares of Common Stock”
shall mean as of any particular measurement time, the sum of (i) the total
number of outstanding shares of Common Stock as of such time, and (ii) the total
number of shares of Common Stock which the Registered Holder has the right to
acquire beneficial ownership of within sixty days of such measurement time (to
the extent not included in (i)), including but not limited to any right to
acquire shares of Common Stock through the exercise or conversion of any
securities of the Company or any subsidiary of the Company which would entitle
the holder thereof to acquire at any time Common Stock (including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock).
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Termination.  This Warrant (and the right to purchase securities
upon exercise hereof) shall terminate five (5) years from the date of issuance
of this Warrant (the “Expiration Date”).
 
6.           Notices of Certain Transactions.  In case:
 
(a) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time deliverable upon the exercise of this Warrant)
for the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock of any class or any other securities, or to receive any other right, to
subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right, or
 
(b) of any reclassification of the capital stock of the Company, or
 
(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company ((a), (b) and (c) of this Section 6 being referred to herein as a
“Liquidation Event”), then, and in each such case, the Company will mail or
cause to be mailed to the Registered Holder of this Warrant a notice specifying,
as the case may be, (i) the date on which a record is to be taken for the
purpose of such dividend, distribution or right, and stating the amount and
character of such dividend, distribution or right, or (ii) the effective date on
which such reclassification, dissolution, liquidation or winding-up is to take
place, and the time, if any is to be fixed, as of which the holders of record of
Common Stock (or such other stock or securities at the time deliverable upon
such reclassification, dissolution, liquidation or winding-up) are to be
determined.  Such notice shall be mailed at least ten (10) days prior to the
record date or effective date for the event specified in such notice.  Failure
to so notify a Registered Holder shall not invalidate any such action.
 
7.           Reservation of Stock.  The Company will at all times reserve and
keep available out of its authorized but unissued stock, solely for the issuance
and delivery upon the exercise of this Warrant and other similar Warrants, and
free of preemptive rights, such number of its duly authorized shares of Common
Stock as from time to time shall be issuable upon the exercise of this Warrant
and other similar Warrants. All of the shares of Common Stock issuable upon
exercise of this Warrant and other similar Warrants, when issued and delivered
in accordance with the terms hereof and thereof, will be duly authorized,
validly issued, fully paid and non-assessable, subject to no lien or other
encumbrance other than restrictions on transfer arising under applicable
securities laws and restrictions imposed by Section 3 hereof.
 
8.           Exchange of Warrants.  Upon the surrender by the Registered Holder
of any Warrant or Warrants, properly endorsed, to the Company at the principal
office of the Company, the Company will, subject to the provisions of Section 3
hereof, issue and deliver to or upon the order of such Registered Holder, at the
Company’s expense, a new Warrant or Warrants of like tenor, in the name of such
Registered Holder or as such Registered Holder (upon payment by such Registered
Holder of any applicable transfer taxes) may direct, calling in the aggregate on
the face or faces thereof for the number of shares of Common Stock called for on
the face or faces of the Warrant or Warrants so surrendered.
 
9.           Replacement of Warrants.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.
 
10.           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, electronic mail or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice.  Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery, electronic mail or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, if sent by
electronic mail with confirmed receipt, at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.
 
 
 

--------------------------------------------------------------------------------

 


If to the Company:                            root9B Technologies, Inc.
            4521 Sharon Road #300
            Charlotte, NC  28211-3627
                                          Attn:  Joseph J. Grano, Jr., Chief
Executive Officer
 
 
If to the Registered Holder:            At the address provided by the
Registered Holder.


11.           No Rights as Stockholder.  Until the exercise of this Warrant, the
Registered Holder of this Warrant shall not have or exercise any rights by
virtue hereof as a stockholder of the Company, and this Warrant shall not impose
on the Registered Holder any obligation to purchase any securities or impose any
liability on such Registered Holder as a stockholder whether such obligation or
liabilities are asserted by the Company or creditors of the Company.
 
12.           Representations of Registered Holder.  The Registered Holder
hereby represents and acknowledges to the Company that:
 
(d) It understands that this Warrant and the Warrant Stock will be “restricted
securities” as such term is used in the rules and regulations under the Act and
that such securities have not been and will not be registered under the Act or
any state securities law, and that such securities must be held indefinitely
unless registration is effected or transfer can be made pursuant to appropriate
exemptions;
 
(e) the Registered Holder has read, and fully understands, the terms of this
Warrant set forth on its face and the attachments hereto, including the
restrictions on transfer contained herein;
 
(f) the Registered Holder is purchasing for investment for its own account and
not with a view to or for sale in connection with any distribution of this
Warrant and the Warrant Stock and it has no intention of selling such securities
in a public distribution in violation of the federal securities laws or any
applicable state securities laws; provided that nothing contained herein will
prevent the Registered Holder from transferring such securities in compliance
with the terms of this Warrant and the applicable federal and state securities
laws; and
 
(g) the Company may affix the following legend (in addition to any other
legend(s), if any, required by applicable state corporate and/or securities
laws) to certificates for shares issued upon exercise of this Warrant:
 
“These securities have not been registered under the Securities Act of 1933, as
amended.  They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Company that such
registration is not required or unless sold pursuant to Rule 144 of such Act.”
 
13.           No Fractional Shares.  No fractional shares will be issued in
connection with any exercise hereunder.  In lieu of any fractional shares which
would otherwise be issuable, the Company shall pay cash equal to the product of
such fraction multiplied by the fair market value of one such share on the date
of exercise, as determined in good faith by the Company’s Board of Directors.
 
14.           Securities Law Reporting Requirements. The Company covenants and
agrees that it will comply with the reporting requirements of Sections 13 and
15(d) of the Exchange Act and will comply with all other public information
reporting requirements of the Securities and Exchange Commission (including Rule
144 promulgated under the Securities Act) from time to time in effect and
applicable to the Company and relating to the availability of an exemption from
the Securities Act for the sale of restricted securities.
 
 
 

--------------------------------------------------------------------------------

 
 
15.           Amendment or Waiver.  Any term of this Warrant may be amended or
waived upon written consent of the Company and the Registered Holder.
 
16.           Headings.  The headings in this Warrant are for purposes of
reference only and shall not limit or otherwise affect the meaning of any
provision of this Warrant.
 
17.           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement shall be
commenced exclusively in courts of the State of Delaware (the “Delaware
Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Delaware Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any proceeding, any claim that it is not personally subject to the jurisdiction
of any such Delaware Court, or that such proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


 






 [Remainder of Page Intentionally Left Blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
delivered by its authorized officer as of the date first above written.
 

  ROOT9B TECHNOLOGIES, INC., a Delaware corporation          
Date
Signed:
      By:       Title:            

 




Company Address:                              root9B Technologies, Inc.
                4521 Sharon Road #300
                Charlotte, NC  28211-3627
                                              Attn:  Joseph J. Grano, Jr., Chief
Executive Officer
 
 
 
 
 
[SIGNATURE PAGE TO ROOT9B TECHNOLOGIES COMMON STOCK WARRANT]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PURCHASE/EXERCISE FORM
 
To:           ROOT9B TECHNOLOGIES, INC. Dated:_________________
 
The undersigned holder, pursuant to the provisions set forth in the attached
Warrant No. ___, hereby exercises the right to purchase _________________ shares
of Common Stock covered by such Warrant.  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.
 
1.           Form of Exercise Price.  The undersigned holder intends that
payment of the Applicable Exercise Price Per Share shall be made as:
 
 
____________
a “Cash Exercise” with respect to _________________ shares of Warrant Stock; and

 
 
____________
a “Cashless Exercise” with respect to _________________ shares of Warrant Stock

 
2.           Payment of Applicable Exercise Price Per Share.  The Registered
Holder shall pay the aggregate Applicable Exercise Price Per Share in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.
 
The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 12 of the Warrant and by its signature below
hereby makes such representations and warranties to the Company.
 

 
Signature:
   
Name (print):
   
Title (if applic.)
   
Company (if applic.):
 

                                                              
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED, _________________________________________ hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Warrant No. ___ with respect to the number of shares of Common Stock covered
thereby set forth below, to:
 
Name of Assignee
Address/Fax Number
No. of Shares
                                         




Dated:    
Signature:
               
Witness:
 

 
 
 


 

--------------------------------------------------------------------------------
